DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
“a lumen formed within the outer wall of the tubular body” e.g. in claim 29 (The drawings are not considered to be sufficient support for this specific claim limitation since it is ambiguous to this detail, i.e. the “lumen 72” is not explicitly described or depicted as being in the outer wall of the tubular body)
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not describe or cite “a lumen formed within the outer wall of the tubular body”.  The drawings are not considered to be sufficient support for this specific claim limitation since it is ambiguous to this detail, i.e. the “lumen 72” is not explicitly described or depicted as being in the outer wall of the tubular body.
Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim restates verbatim a claim limitation in the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28, 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassenberg et al. US2007/0215162 and further in view of Talieh US2006/0242884 and Newman et al. US2007/0185379.
For claim 21, 
Glassenberg discloses an “intubation system, comprising: 
a tubular body (device 100; fig 8; [0098]) comprising a proximal end and a distal end; 
an illumination assembly (illumination device 105; fig 8; [0098], embodiment of fig 8 details are described in the earlier embodiment at [0078]), wherein the illumination assembly comprises one or more light sources configured to illuminate a patient's airway”.
Glassenberg does not disclose 
“wherein the illumination assembly is disposed on a flexible circuit board coupled to an outer wall of the tubular body”. 
Talieh teaches in the same field of endeavor, configuring LEDs on a flexible circuit board which is placed in a curved shaped (fig 2B1, 2B2; [0026]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Talieh into the invention of Glassenberg in order to configure the intubation system e.g. as claimed because it provides increased functionality by allowing circumferential illumination using multiple LEDs on a single platform, facilitating manufacturing and assembly (Talieh: fig 2B2).
“one or more heat dissipating and/or spreading pads thermally coupled to the illumination assembly and configured to transfer heat from the one or more light sources”.
Newman teaches in the same field of endeavor, heat sinks 408A, B on a circuit board to transfer heat from a light source (fig 4; [0031]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Newman into the invention of Glassenberg in order to configure the intubation system e.g. as claimed because it provides an improvement in the form of mitigating heat buildup on LEDs (Newman: [0031]).
For claim 22, modified Glassenberg discloses the “intubation system of claim 21, wherein the illumination assembly is disposed on the flexible circuit board (Talieh: fig 2B1, 2B2)”.
For claim 23, modified Glassenberg discloses the “intubation system of claim 22, wherein the heat dissipating and/or spreading pads are disposed on an outer surface of the flexible circuit board (“outer surface of the flexible circuit board” is interpreted to mean any exposed surface.  If applicant intends a different interpretation, applicant must provide more detail and cite where this detail is supported in the specification, including where in the drawings it is shown.  Currently, it is the position of the Office, that the drawings do not show enough detail to interpret the claim limitation other than given above.  Talieh: fig 4 shows the heat sink on a bottom surface which is also an exposed or “outer surface” of the circuit board 410A, B)”.
For claim 24, Glassenberg discloses the “intubation system of claim 21, comprising one or more cuffs disposed on a portion of the tubular body, the one or more cuffs configured to be inflated, wherein at least one cuff of the one or more cuffs is disposed proximally of the illumination assembly (fig 8)”.
For claim 25, Glassenberg in the relied upon embodiment of fig 8 does not explicitly disclose the “intubation system of claim 21, wherein the illumination assembly is encased in a cuff”.  Glassenberg, in an alternate embodiment of fig 5 teaches illumination device 69 located within distal balloon 66, i.e. the claimed cuff (fig 5; [0078]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of embodiment of fig 5 of Glassenberg into the invention of embodiment of fig 8 of Glassenberg in order to configure the intubation system e.g. as claimed because it provides “facilitating the visual monitoring of that component”, i.e. the distal balloon for proper placement of the device ([0078]).
For claim 26, modified Glassenberg discloses the “intubation system of claim 21, wherein the heat dissipating and/or spreading pads comprise metallic pads ([0031])”.
For claim 27, Glassenberg in the relied upon embodiment of fig 8 does not explicitly disclose the “intubation system of claim 21, comprising a camera positioned distally to the illumination assembly, wherein the camera is configured to generate an image of the patient's airway”.  Glassenberg, in an alternate embodiment of fig 1 teaches a camera positioned distally to the illumination assembly.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of embodiment of fig 1 of Glassenberg into the invention of embodiment of fig 8 of Glassenberg in order to configure the intubation system e.g. as claimed because it provides an improvement in the form of allowing to configure the camera more distally, facilitating the reduction of the insertion depth within the subject.
For claim 28, Glassenberg discloses the “intubation system of claim 21, wherein the one or more light sources comprises a light emitting diode (LED) ([0078] via a superseding embodiment)”.
For claim 30, Glassenberg discloses the “intubation system of claim 21, wherein the tubular body is an endotracheal tube ([0033])”.
For claim 31, 
Glassenberg discloses an “endobronchial tube, comprising: 
a first tubular body (100; fig 8; [0098]) comprising a proximal end and a first distal end; 
a second tubular body (102; fig 8; [0098]) partially adjacent to the first tubular body and having a second distal end that extends beyond the first distal end; 
an illumination assembly (illumination device 105; fig 8; [0098], embodiment of fig 8 details are described in the earlier embodiment at [0078]), comprising one or more light sources”.
Glassenberg does not disclose 
“wherein the illumination assembly is disposed on a flexible circuit board coupled to an exterior wall of one or both of the first tubular body or the second tubular body”.
Talieh teaches in the same field of endeavor, configuring LEDs on a flexible circuit board which is placed in a curved shaped (fig 2B1, 2B2; [0026]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Talieh into the invention of Glassenberg in order to configure the intubation system e.g. as claimed because it provides increased functionality by allowing circumferential illumination using multiple LEDs on a single platform, facilitating manufacturing and assembly (Talieh: fig 2B2).
one or more heat dissipating and/or spreading pads configured to transfer heat from the one or more light sources”.
Newman teaches in the same field of endeavor, heat sinks 408A, B on a circuit board to transfer heat from a light source (fig 4; [0031]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Newman into the invention of Glassenberg in order to configure the intubation system e.g. as claimed because it provides an improvement in the form of mitigating heat buildup on LEDs (Newman: [0031]).
For claim 32, Glassenberg discloses the “endobronchial tube of claim 31, wherein the illumination assembly is disposed distally of a cuff coupled to the second tubular body (fig 8)”.
For claim 33, Glassenberg in the relied upon embodiment of fig 8 does not explicitly disclose the “endobronchial tube of claim 31, wherein the illumination assembly is encased in a cuff”.  Glassenberg, in an alternate embodiment of fig 5 teaches illumination device 69 located within distal balloon 66, i.e. the claimed cuff (fig 5; [0078]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of embodiment of fig 5 of Glassenberg into the invention of embodiment of fig 8 of Glassenberg in order to configure the intubation system e.g. as claimed because it provides “facilitating the visual monitoring of that component”, i.e. the distal balloon for proper placement of the device ([0078]).
For claim 34, Glassenberg discloses the “endobronchial tube of claim 31, comprising a camera disposed on or about the tubular body and configured to generate an image of a patient's airway (fig 8)”.  
Claims 29, 35  - 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassenberg, Talieh, and Newman as applied to claim 21 above, and further in view of Shoroji et al. US2008/0009677 and Vivenzio et al. US2007/0230164.
For claim 29 Glassenberg does not disclose the “intubation system of claim 21, wherein the tubular body comprises a lumen formed within the outer wall of the tubular body, the lumen extending along a length of the tubular body, and wherein the heat dissipating and/or spreading pads are coupled to an electrical contact connected to one or more cables disposed within the lumen”.  Shoroji teaches in the same field of endeavor, providing an elongated heat transfer member (as the claimed “cable”) connected from a power supply control circuit 30 configured either distally or proximally (operation portion 3) by passing through a space 55i (fig 10; [0114]) of the shaft 55 (i.e. the claimed “lumen formed within the outer wall”) to dissipate heat from a heat generating element.  This teaching is relevant to Glassenberg as it has a heat generating element in the form of LEDs and an image sensor to which the teaching is applicable.  Additionally, Vivenzio teaches in the same field of endeavor, an electrical contact used with a heat sink making electrical connections between LEDs and a battery power source ([0055]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Shoroji and Vivenzio into the invention of Glassenberg in order to configure the intubation system to add the elongated heat transfer member within a wall lumen using the electrical heat conducting contacts of Vivenzio because improves the heat dissipation functionality further away from the source.
For claim 35, 
Glassenberg discloses a “system, comprising: 
an endotracheal tube (100; fig 8; [0098]) configured to be inserted into a patient's airway and comprising a tubular body; 
an illumination assembly (illumination device 105; fig 8; [0098], embodiment of fig 8 details are described in the earlier embodiment at [0078]) coupled to an exterior wall of the tubular body”.
Glassenberg does not disclose
“wherein the illumination assembly comprises a flexible circuit board and one or more light sources coupled to the flexible circuit board”.
Talieh teaches in the same field of endeavor, configuring LEDs on a flexible circuit board which is placed in a curved shaped (fig 2B1, 2B2; [0026]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Talieh into the invention of Glassenberg in order to configure the intubation system e.g. as claimed because it provides increased functionality by allowing circumferential illumination using multiple LEDs on a single platform, facilitating manufacturing and assembly (Talieh: fig 2B2).
a metallic pad coupled to the flexible circuit board, wherein the metallic pad is configured to provide an electrical contact point to provide power to the flexible circuit board via an external power source, and wherein the metallic pad is configured to transfer heat from the one or more light sources”.
Shoroji teaches in the same field of endeavor, providing an elongated heat transfer member (as the claimed “cable”) connected from a power supply control circuit 30 configured either distally or proximally (operation portion 3) by passing through a space 55i (fig 10; [0114]) of the shaft 55 (i.e. the claimed “lumen formed within the outer wall”) to dissipate heat from a heat generating element.  This teaching is relevant to Glassenberg as it has a heat generating element in the form of LEDs and an image sensor to which the teaching is applicable.  Additionally, Vivenzio teaches in the same field of endeavor, an electrical contact used with a heat sink making electrical connections between LEDs and a battery power source ([0055]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Shoroji and Vivenzio into the invention of Glassenberg in order to configure the intubation system to add the elongated heat transfer member within a wall lumen using the electrical heat conducting contacts of Vivenzio and to provide a power connection because improves the heat dissipation functionality further away from the source.
For claim 36, Glassenberg does not disclose the “system of claim 35, wherein the metallic pad is disposed on the flexible circuit board between the one or more light sources and the flexible circuit board”.  Vivenzio teaches in the same field of endeavor, an LED 28 connected directly to a heat sink 54, i.e. wherein the heat sink is situated between an LED and a base (fig 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Vivenzio into the invention of Glassenberg as modified in claim 35 in order to configure the heat sink to be in direct contact with the LED e.g. as claimed because it improves the efficiency of dissipating heat from the LED if the sink is in direct contact with the heat generating element.
For claim 37, modified Glassenberg discloses the “system of claim 35, wherein the flexible circuit board is disposed about a circumference of the tubular body (Talieh: fig 2B2)”.
For claim 38, modified Glassenberg discloses the “system of claim 35, comprising one or more cables coupled to the metallic pad and the external power source (as in citation as modified in claim 35 - Shoroji: an elongated heat transfer member (as the claimed “cable”) connected from a power supply control circuit 30 configured either distally or proximally (operation portion 3) by passing through a space 55i (fig 10; [0114]) of the shaft 55 (i.e. the claimed “lumen formed within the outer wall”) to dissipate heat from a heat generating element.  Vivenzio: an electrical contact used with a heat sink making electrical connections between LEDs and a battery power source ([0055]))”.
For claim 39, modified Glassenberg disclose the system of claim 35, “wherein the metallic pad is larger than the one or more light sources in at least one dimension (Newman: fig 4 – heat sink is longer than the LED)”.
For claim 40, Glassenberg does not disclose the “system of claim 35, wherein the one or more light sources comprise a plurality of light sources and wherein the metallic pad is coupled to the plurality of light sources”.  Vivenzio teaches in the same field of endeavor, an LED 28 connected directly to a heat sink 54, i.e. wherein the heat sink is situated between an LED and a base (fig 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Vivenzio into the invention of Glassenberg as modified in claim 35 in order to configure the heat sink to be in direct contact with the LED e.g. as claimed because it improves the efficiency of dissipating heat from the LED if the sink is in direct contact with the heat generating element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795